Case
Case 2:13-cr-01075
     2:13-cr-01075 Document
                   Document 62
                            62 Filed
                               Filed on
                                     on 07/20/20
                                        07/20/20 in
                                                 in TXSD
                                                    TXSD Page
                                                         Page 1
                                                              1 of 8
                                                                of 10
Case
Case 2:13-cr-01075
     2:13-cr-01075 Document
                   Document 62
                            62 Filed
                               Filed on
                                     on 07/20/20
                                        07/20/20 in
                                                 in TXSD
                                                    TXSD Page 2 of
                                                         Page 2 of 810
Case
Case 2:13-cr-01075
     2:13-cr-01075 Document
                   Document 62
                            62 Filed
                               Filed on
                                     on 07/20/20
                                        07/20/20 in
                                                 in TXSD
                                                    TXSD Page 3 of
                                                         Page 3 of 810
Case
Case 2:13-cr-01075
     2:13-cr-01075 Document
                   Document 62
                            62 Filed
                               Filed on
                                     on 07/20/20
                                        07/20/20 in
                                                 in TXSD
                                                    TXSD Page 4 of
                                                         Page 4 of 810
Case
Case 2:13-cr-01075
     2:13-cr-01075 Document
                   Document 62
                            62 Filed
                               Filed on
                                     on 07/20/20
                                        07/20/20 in
                                                 in TXSD
                                                    TXSD Page 5 of
                                                         Page 5 of 810
Case2:13-cr-01075
Case 2:13-cr-01075 Document
                   Document62
                            62 Filed
                               Filedon
                                     on07/20/20
                                        07/20/20ininTXSD Page66of
                                                    TXSD Page   of810
Case2:13-cr-01075
Case 2:13-cr-01075 Document
                   Document62
                            62 Filed
                               Filedon
                                     on07/20/20
                                        07/20/20ininTXSD Page77of
                                                    TXSD Page   of810
Case2:13-cr-01075
Case 2:13-cr-01075 Document
                   Document62
                            62 Filed
                               Filedon
                                     on07/20/20
                                        07/20/20ininTXSD Page88of
                                                    TXSD Page   of810
Case 2:13-cr-01075
Case 2:13-cr-01075 Document
                   Document 62-1
                            62 Filed
                                 Filedonon07/20/20
                                           07/20/20ininTXSD   Page9 1ofof101
                                                        TXSD Page
Case
Case 2:13-cr-01075
     2:13-cr-01075 Document
                   Document 62
                            62-2Filed  onon
                                   Filed  07/20/20 in in
                                            07/20/20  TXSD
                                                         TXSDPage         1
                                                                  101ofof10
                                                               Page
